Case 2:19-cv-03964-DDP-FFM Document 67 Filed 10/07/19 Page 1 of 4 Page ID #:501



  1 Vincent T. Martinez, Esq. (SBN 174157)
      Twitchell and Rice, LLP
  2 215 North Lincoln
      Santa Maria, CA 93458
  3 Telephone: (805) 925-2611
      Facsimile: (805) 925-1635
  4 E-mail: llimone@twitchellandrice.com

  5 Todd C. Hunt, Esq. (SBN 174449
      Law Office of Todd C. Hunt, APC
  6 7190 W. Sunset Blvd., No. 89
      Los Angeles, CA 90046
  7 Telephone (310) 994-0157
      Email: todd@toddhuntlaw.com
  8
      Attorneys for Defendants Better Produce, Inc.,
  9 Rancho Del Mar, Inc., C.J.J. Farming, Inc.,
      and Juan Cisneros
 10

 11                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 12                             WESTERN DIVISION
 13 MANUEL DE JESUS ALTAMIRANO-            )
    SANTIAGO, LUCIO MENDOZA-               ) CIVIL ACT. NO.: 2:19-cv-3964-DDP-
 14 CASTRO, FREDI SAUL CANSECO-            )
    VASQUEZ and others similarly situated, ) FFM
 15                                        )
                           Plaintiffs,     ) DEFEDENDANTS’ OPPOSITION TO
 16                                        ) PLAINTIFFS’ MOTION FOR LEAVE
          vs.                              ) TO FILE UNDER SEAL AND
 17                                        ) PROCEED BY PSEUDONYM
                                           )
 18 BETTER PRODUCE, INC., RANCHO           )
                                           )
 19 DEL MAR, INC., C.J.J. FARMING, INC., ) Hearing Date: October 28, 2019
    and JUAN CISNEROS,                     ) Hearing Time: 10:00
                                             Courtroom: 9C, 9 th
                                                                   AM
                                                                 Floor
 20                                        )
                        Defendants.        )
 21                                        )
 22

 23         Defendants hereby submit the following authorities, arguments and evidence in
 24 opposition to Plaintiffs’ Motion for Leave to File Under Seal and Proceed by

 25 Pseudonym (Plaintiffs’ “Motion”):

 26 ///

 27 ///

 28 ///

                                              -1-
Case 2:19-cv-03964-DDP-FFM Document 67 Filed 10/07/19 Page 2 of 4 Page ID #:502



  1           1. INTRODUCTION
  2           Plaintiffs’ Motion is without factual support and should be denied. The Motion
  3 is presented without adequate or proper supporting evidence and grossly overreaches

  4 for the remedy sought. The Motion accuses defendants of threats and coercion against

  5 unnamed workers without any substantiated indication of what threats were made,

  6 against whom or by whom. Rather than establishing “special circumstances” or an

  7 “unusual case,” the Motion merely asserts a speculative conclusion of wrongdoing

  8 based, at best, on broad hearsay statements and generalized statements about “rich

  9 people” in Mexico. Regardless, the Motion asserts that Plaintiffs should be permitted

 10 to proceed anonymously in these proceedings indefinitely and without any concern

 11 for balancing Plaintiffs’ desires against fairness, Defendants’ right to defend

 12 themselves, or the public’s well-established right to access in civil cases.1

 13           2. STANDARD OF LAW
 14           The Motion generally states the proper legal standard for the Court’s
 15 determination as to whether or not to allow a party to proceed anonymously. Does I

 16 thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1067-1068 (9th Cir. 2000). The

 17 Motion acknowledges that Plaintiffs’ request is only appropriate in an “unusual case”

 18 and under “special circumstances.” The Motion reiterates and accepts the Ninth

 19 Circuit’s three-part test. Id. However, the Motion then all but ignores the standards

 20 and merely declares and concludes that the legal requirements have been met without

 21 any evidentiary support.

 22           3. DEFENDANTS’ CONDUCT
 23           The Motion rises and falls on Plaintiffs’ ability to establish that Defendants
 24 have conducted themselves inappropriately. Not only does this detail control the first

 25 Advanced Textile factor (“severity of threatened harm”), it also weighs heavily on the

 26 second (“reasonableness of the anonymous party’s fears”). Advanced Textile Corp.,

 27

 28   1
       Local Rule 79-5.2.2(a)(i) requires that the Motion include a “declaration (1) establishing good cause or demonstrating
      compelling reasons why the strong presumption of public access in civil cases should be overcome….”
                                                               -2-
Case 2:19-cv-03964-DDP-FFM Document 67 Filed 10/07/19 Page 3 of 4 Page ID #:503



  1 214 F.3d at 1071 (“What is relevant is that plaintiffs were threatened.”); see also

  2 Does v Google, Inc., 2016 U.S. Dist. LEXIS 86230, at *4-5 (N.D. Cal. July 1, 2016).

  3            The Motion makes a blanket statement about the named plaintiffs and “many”
  4 of the existing opt-in plaintiffs being contacted by Defendant Cisneros or a supervisor

  5 “result[ing] in fear,” but no evidence is presented supporting these claims. See

  6 Motion at p. 3, lines 12-18. There is no declaration before the Court from anyone who

  7 claims to have been threatened. The Motion attempts to circumvent its failures by

  8 claiming “the details of Defendants conduct are difficult to present.” See Motion at p.

  9 5, line 20. However, a footnote in a motion containing only counsel’s argument, by

 10 itself, does not and cannot establish that Defendants threatened anyone or that a

 11 workers’ fear of retaliation is reasonable. See Motion at p. 5, note 1. This tactic is

 12 consistent with how Plaintiffs’ counsel approached these accusations from their first

 13 mention – throwing around generic allegations while refusing to provide defense

 14 counsel with any details.2

 15            The Motion presents no evidence of retaliation, no evidence of “blacklisting,”
 16 no evidence that Defendants control whether other employers may or may hire certain

 17 workers, no evidence of threats of violence, deportation, or of arrest. Essentially, the

 18 Motion includes none of the evidence of misconduct present in the Advanced Textiles

 19 Corp. case and the line of cases following it. Neither Plaintiffs’ counsel’s declaration

 20 nor the anonymous declaration includes admissible evidence of any wrongdoing by

 21 any defendant. Plaintiff’s counsel’s speculation about defense counsel’s actions in

 22 discovery does not change the state of the evidence.3

 23            The only evidence before this Court is that the Defendants did not make any
 24 threats (see Juan Cisneros’ Declaration at para. 4), that the Defendants have not

 25 sought to coerce any worker against participating in these proceedings (see id. at

 26

 27   2
        To further perpetuate this scheme, Plaintiffs’ recently “responded” to Defendants’ initial written discovery by
      providing no substantive responses and producing no documents. See Declaration of Vincent Martinez at para. 7.
 28   3
        While Defendants dispute that Plaintiff’s counsel’s speculations are probative, or even relevant, here, such matters are
      addressed in the Declaration of Vincent Martinez filed herewith.
                                                                -3-
Case 2:19-cv-03964-DDP-FFM Document 67 Filed 10/07/19 Page 4 of 4 Page ID #:504



  1 para. 5), that the Defendants have not retaliated against any worker (see id. at paras. 6

  2 and 9), and that Defendants were not involved in any worker’s decision to seek to

  3 opt-out of or remove themselves from these proceedings (see id. at paras. 7 and 8).

  4        4. THE REMEDY SOUGHT IS OVERBROAD
  5        Plaintiffs’ Motion does not appear to address that “the balance between a
  6 party’s need for anonymity and the interests weighing in favor of open judicial

  7 proceedings may change as the litigation progresses.” Advanced Textiles Corp., 214

  8 F.3d at 1069. Instead, the Motion appears to imply that Plaintiffs should be permitted

  9 to proceed anonymously throughout the remaining entirety of the litigation. This

 10 position is not supported by caselaw. The Court in Advanced Textile Corp.

 11 specifically noted that their decision to allow anonymity was proper because “the

 12 district has not ruled on plaintiffs’ Hoffmann-La Roche motion and discovery [was]

 13 stayed.” Id. Such is not the case here.

 14        5. CONCLUSION
 15        For all of the above reasons, Defendants respectfully submit that Plaintiffs’
 16 have failed to meet their burden to show the required special circumstances for the

 17 relief requested and failed to justify the requested anonymity at this stage of the

 18 litigation. The Motion should be denied.

 19
      DATED: October 7, 2019                  LAW OFFICE OF TODD C. HUNT, APC
 20

 21
                                                         /s/ Todd C. Hunt
 22                                                      TODD C. HUNT
                                                        Attorney for Defendants Better
 23                                                     Produce, Inc., Rancho Del Mar,
                                                        Inc., C.J.J. Farming, Inc., and
 24                                                     Juan Cisneros
 25

 26

 27

 28

                                               -4-
